On the Merits.
Plaintiff seeks to enjoin defendants from cutting timber on lands claimed by him in the suit of Hake vs. Lee and Beale, filed in August, 1898. The ground for the second injunction is that there is another injunction in another suit which was filed in October, 1898, and which is pending before the court, and which defendants illegally insist upon disregarding and violating. The purpose of the second injunction is to protect the first. In the first motion filed to dissolve the injunction, the defendants alleged that plaintiffs had no cause of action, and in the second motion to dissolve, defendants denied that there was a pending injunction, as alleged by plaintiff in his second petition for an injunction to be sued out to enforce the first. The first injunction is not before us for decision on this appeal.
The defendants especially averred that the first injunction had been dissolved on bond and that the appeal taken from the order permitting the defendant to dissolve, on furnishing bond, was devolutive and not suspensive. On the trial of this second injunction, now before us for decision, plaintiff offered in evidence the record in the first suit for an injunction including defendant’s application to dissolve on bond, and the judgment rendered on that application permitting defendants to dissolve on bond. Plaintiff also offered his appeal bond, completing his appeal from the order or judgment permitting the defendants to bond the first injunction. Evidence was also heard regarding the value of the property and the fee of the attorney.
The judge of the District Court held that no suspensive appeal had been taken by plaintiff, Hake, from the order permitting the defendants to dissolve on bond; that, in acquiescing plaintiff was without right to sue out a second injunction “on the ground that he had taken a suspensive appeaífrom the judgment dissolving the original injunction” and, thereupon, he dissolved the injunction and condemned the plaintiffs in injunction to pay fifty dollars ,as attorney’s fees.'
The questions now before us were considered at some length in State ex rel. Hake vs. Judge, 52nd Ann. 103. The decision in that case prohibited the judge a quo from giving effect, pending the appeal, to his *149order dissolving relator’s injunction on bond. The court found that which the district judge failed to find, viz: that plaintiff had taken a suspensive appeal. It follows that the injunction taken out for the purpose of enforcing- the suspensive appeal, and compelling the defendants to obey the first injunction, until a final decision on appeal, should not have been dissolved. The theory upon which it, the second injunction, was dissolved, was entirely erroneous. In view of the error, it only remains for us to annul and sét aside the judgment in this case. This will have the effect of reinstating the injunction. It follows that the judgment which was rendered by the District Court in favor of defendants for fifty dollars attorney’s fees must also be annulled.
In the decision cited supra, the court said, in substance, that the questions before the court in this litigation, were whether an owner in indivisión, may be restrained by injunction by his co-owner from cutting timber on the common property without the co-owner having the right to dissolve on a bond, for the reason that the act enjoined was in the nature of a trespass; that where one is claiming ownership, and it being a bona fide suit to vindicate his title, the defendant should let matters remain in slatu quo until final decision.
Both these questions will receive consideration in the case numbered 13,433, as .they are not before us to be decided in this case. Motion to dissolve on bond was made in the case just cited, and not in the one here. It was in that case that the appeal was taken to set aside the order permitting- defendants to bond the injunction. As to this case, the injunction cannot have any more effect than a suspensive appeal. It must have force until the first injunction to which plaintiff has taken a suspensive appeal shall have been finally decided. After the decision, it will have served the purpose for which it Was obtained. Plaintiff asks for an amount for attorney’s fees for taking out an injunction. . Such an amount is allowed only in exceptional eases to plaintiffs in injunction suits. The issues here, in our view, do not call for the damage claimed to meet the fee of the attorney.
It is therefore adjudged, ordered and decreed that the judgment appealed from be annulled, avoided, and reversed, that defendants’ claim for attorney’s fees be rejected, and that the injunction remain in full force until the final decision in case No. 13,433, now pending before this court on appeal. The defendants must pay the costs of both courts.
Eehearing refused.